t c memo united_states tax_court lauro g and gayle w guaderrama petitioners v commissioner of internal revenue respondent steve h benavidez petitioner v commissioner of internal revenue respondent docket nos filed date towner leeper for petitioners in docket no ramon acosta for petitioner in docket no rosemary schell for respondent memorandum findings_of_fact and opinion gerber judge in separate notices of deficiency respondent took a protective position and determined deficiencies in petitioners’ federal income taxes as follows docket no year deficiency dollar_figure big_number big_number big_number ' this amount is based on a dollar_figure adjustment to income under the indirect method the source_and_application_of_funds_method in the stipulation of facts however respondent and petitioner steve h benavidez benavidez agree that benavidez failed to report taxable_income of dollar_figure rather than dollar_figure for the taxable_year these cases have been consolidated for purposes of trial briefing and opinion after concessions by benavidez ’ the issue for our consideration is whether the transaction between petitioners should be treated as a sale-leaseback or a financing_arrangement findings_of_fact petitioners lauro and gayle guaderrama the guaderramas and benavidez resided in las cruces new mexico at the time their petitions were filed in these consolidated cases prior to benavidez owned a restaurant and bar called steve’s tavern steve’s tavern burned down in steve’s tavern was insured and benavidez received the insurance proceeds approximately to months after the fire the insurance ' the parties have stipulated that petitioner steven h benavidez benavidez is not entitled to a deduction for amortization of the cost of his liquor license the stipulation of facts and exhibits attached thereto are incorporated herein by this reference - - proceeds however were not used to construct a new restaurant and bar because by the time the insurance_company paid benavidez the liquor license would have possibly lapsed due to inoperation of the bar benavidez purchased a tract_of_real_property located in dona ana county new mexico from rodolfo saenz saenz to be the site for a new restaurant and bar under the contract dated date benavidez was to pay saenz dollar_figure for the land this payment was structured to require a dollar_figure downpayment with the dollar_figure balance payable in equal annual installments of dollar_figure for a period of years the first payment being due on date saenz deeded the land to benavidez on date after obtaining the land from saenz in date benavidez attempted to obtain financing through banks to build a new restaurant but was turned down by two or three different banks the banks would not provide financing to benavidez because they were unwilling to accept the only asset he had--his liquor license---as collateral benavidez had purchased his liquor license in for approximately dollar_figure the availability of alcoholic beverages in general attracts more business to a restaurant and a liguor license can cost as much as dollar_figure to dollar_figure in dona ana county new mexico consequently benavidez entered into negotiations with lauro guaderrama guaderrama a farmer in new mexico during the years q4e- in question regarding construction of a new restaurant and bar to be named severo’s guaderrama had never constructed commercial property before but he studied the proposed transaction and concluded that it would be a good investment guaderrama and benavidez subsequently entered into several agreements on date benavidez deeded the tract of land in dona ana county to the guaderramas guaderrama then lent benavidez dollar_figure to pay off the outstanding amount under the real_estate contract between benavidez and saenz on date guaderrama entered into a construction agreement with jvg construction co providing for the construction of severo’s jvg construction co is operated by guaderrama’s nephew and guaderrama financed the construction of severo’s with his savings benavidez designed the floor_plan for severo’s while a contractor designed the rest of the restaurant on date the guaderramas leased the land in dona ana county to l g investments ltd l g l g a new mexico corporation wholly owned by the guaderramas was incorporated on date and is structured as an s_corporation for federal_income_tax purposes l g does not have bank accounts and did not file a form 1120-s u s income_tax return for an dollar_figurecorporation for the tax_year on date benavidez sold his liquor license to l g for dollar_figure and assigned the trade_name severo’s and its - telephone number to l g for no consideration at the same time guaderrama as president of l g executed a lease with benavidez that provided for monthly rental payments of dollar_figure by benavidez although the lease agreement was between benavidez and l g benavidez’ payments were made directly to guaderrama under the lease agreement benavidez agreed to make payments for a period of years the monthly payments represented an amortization of the construction costs of severo’s calculated at a 15-percent interest rate in a letter from guaderrama’s attorney steven fairfield fairfield to benavidez fairfield referred to the payments as guaderrama’s costs plus an interest component after years benavidez had the option to purchase severo’s for percent of the remaining balance benavidez intended to exercise the option to purchase severo’s and sought financing from the small_business administration sba the lease agreement was subsequently amended in may and date to account for additions to severo’s and loans made by guaderrama to benavidez for furniture to be used in severo’s the final lease agreement provided for monthly payments of dollar_figure this monthly payment was based on guaderrama’s total construction costs of dollar_figure which included the dollar_figure that guaderrama lent benavidez to pay off the note for the land and again also included an interest component on guaderrama’s expenses at a rate of percent -- - under the lease agreement all costs expenses and obligations relating to severo’s including taxes utilities and insurance were to be paid_by benavidez guaderrama was to be indemnified by benavidez for any costs or expenses paid_by guaderrama if severo’s was partially or totally destroyed and had to be repaired or rebuilt benavidez was not allowed to abate the rent under the lease agreement guaderrama was not liable for any damage to persons or property arising from any cause if there was an accident on the premises benavidez not guaderrama would be liable the guaderramas reported the transaction as a lease on their federal_income_tax returns for taxable years ending date and benavidez reported the transaction consistent with a financing_arrangement on his federal_income_tax return for the and taxable years respondent took a protective position in his notices of deficiency and with respect to the guaderramas treated the transaction as a sale and with respect to benavidez treated the transaction as a lease in the notice_of_deficiency issued to the guaderramas respondent increased capital_gain income for the year ended date and increased interest_income for the years ended date and in the notice_of_deficiency issued to benavidez respondent disallowed_interest_expense and depreciation_deductions for the and taxable _- _- years at the time the notices of deficiency were issued respondent believed the transaction was a sale of the premises liquor license and equipment by the guaderramas back to benavidez that resulted in capital_gains after trial however respondent in his brief took the position that benavidez did not relinquish ownership of the property and liquor license to the guaderramas and therefore the transaction was not a sale but rather a financing_arrangement between petitioners opinion we must decide whether the parties’ transaction was in substance a sale-leaseback or a financing_arrangement the guaderramas contend that the transaction was a lease while both respondent and benavidez contend that the transaction was a financing_arrangement i standard of proof before we analyze the transaction we must first determine whether benavidez or respondent should be allowed to ignore the the transaction could not be a true sale-leaseback because petitioner lauro g guaderrama guaderrama constructed a building on the land that was transferred by benavidez and therefore severo’s was not sold to guaderrama and then subseguently leased back to benavidez however when taking into account the transfer by benavidez of the land liquor license trade_name and telephone number all of which petitioners lauro g and gayle w the guaderramas argue were subsequently leased back to benavidez the form of this transaction is analytically similar to a sale-leaseback thus it is appropriate to consider those factors traditionally associated with sale-leaseback transactions for purposes of determining the proper characterization of this transaction --- - transactional form where as here the transaction was labeled a lease a party seeking to overcome the form of an agreement must present strong_proof for the substance to prevail 264_f2d_305 2d cir affg 29_tc_129 87_tc_178 affd without published opinion 833_f2d_303 3d cir a party has adduced strong_proof when he has essentially shown that the terms of the written_agreement do not have some independent basis in fact or some arguable relationship with business reality such that reasonable people genuinely concerned with their economic future might bargain for such an agreement 294_f2d_52 9th cir affg 34_tc_235 the guaderramas argue that we should instead apply the more restricted view of the court_of_appeals for the third circuit in 378_f2d_771 3d cir vacating and remanding 44_tc_549 this court however has refused to apply the standard of danielson except under the holding of 54_tc_742 under the danielson_rule a party can challenge the tax consequences of his or her agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc see 378_f2d_771 3d cir vacating and remanding 44_tc_549 --- - affd 445_f2d_985 10th cir in cases appealable to the court_of_appeals for the third circuit or other circuits which have adopted danielson since the court_of_appeals for the tenth circuit to which this case is appealable absent stipulation to the contrary has not explicitly adopted danielson we decline to apply that standard here in this case one namely petitioner benavidez of two competing petitioners and respondent both seek to ignore the transactional form we have observed that the taxpayer may have less freedom than the commissioner to ignore the transactional form that he has adopted 59_tc_760 n coleman v commissioner supra pincite the strong_proof doctrine however is not applied to the government’s attack on the form of a transaction the present case is a consolidated proceeding and each petitioner is litigating against the government because the form of the transaction in this case is being attacked by the government and because both the lessor and lessee are parties to this proceeding the strong_proof doctrine is not applicable cf the guaderramas cite munroe v commissioner 961_f2d_220 10th cir as standing for the proposition that the court_of_appeals for the tenth circuit has adopted commissioner v danielson supra munroe however simply references danielson in a string citation and does not explicitly adopt the standard enunciated in danielson further munroe is an unpublished order of the court_of_appeals which specifically states that it has no precedential value thus we do not read munroe as adopting danielson -- - 63_tc_107 danielson_rule did not apply in circumstances in which both parties to the agreement were before the court and respondent did not object to the presentation of evidence varying the terms of the agreement 79_tc_72 in view of the fact that both the buyer and the sellers are parties to this proceeding there is even less reason to apply the ‘strong proof’ rule thus this court may look to the substance of the transaction in order to determine the correct_tax consequences see 209_f2d_761 10th cir it is well settled that the incidence of taxation depends upon the substance of a transaction that the government may look at the realities of a transaction and determine its tax consequences despite the form or fiction with which it was clothed affg 19_tc_718 il sale-leaseback or financing_arrangement the guaderramas contend that the documents in this case label the transaction a lease that they clearly possessed the benefits_and_burdens_of_ownership of severo’s and therefore the transaction should be viewed as a lease benavidez on the other hand argues that he possessed the benefits_and_burdens_of_ownership of severo’s and that the transaction should therefore be viewed as a financing_arrangement respondent also takes the position that the substance of the transaction is a financing_arrangement as stated above the labels used in formal written documents do not necessarily control the tax consequences of a given transaction this court may look to the substance of the transaction in order to determine the correct_tax consequences it is well established that the economic_substance of a transaction rather than its form controls for federal tax purposes see 293_us_465 435_us_561 thus the fact that the documents contain labels that the transaction is a lease does not govern and this court must consider the substance of the transaction between petitioners whether a transaction is a sale-leaseback or a financing_arrangement for federal tax purposes depends on all of the facts and circumstances see frank lyon co v united_states supra nominally there are three parties to the transaction at issue--the guaderramas benavidez and l g while some corporate formalities with respect to l g appear to have been satisfied l g lacks any real economic involvement in this transaction it was incorporated after the transaction was completed had no employees conducted no business was formed solely for this transaction and according to guaderrama functioned for the purpose of shielding the guaderramas from liability for the liquor sales furthermore payments by benavidez under the lease were made directly to the guaderramas despite the lack of corporate formalities however it is unnecessary for us to decide whether l g should be disregarded for federal tax purposes because it is a pass-through entity and thus any taxable_income from the transaction is attributed to the guaderramas the real parties_in_interest to the transaction the supreme court utilized a factual analysis in determining that the transaction was a sale-leaseback this court has traditionally treated a sale-leaseback as a sham_transaction if the taxpayer was motivated by no business_purpose other than tax benefits and if the transaction has no economic_substance because no reasonable possibility of a profit exists see 81_tc_184 affd in part revd in part 752_f2d_89 4th cir in deciding whether a transaction should be treated as a sale-leaseback or a financing_arrangement for federal tax purposes we often consider factors such as whether the purchase_price of the original sale- leaseback received by the lessee is less than the fair_market_value of the property who bears the risks and responsibilities of ownership the terms under which the payments are made whether the repurchase price is less than the fair_market_value of the property who participates in the profits or appreciation in value of the property and the intent of the parties see eg 308_us_252 562_f2d_258 3d cir revg tcmemo_1976_40 498_f2d_1194 4th cir 87_tc_1417 74_tc_305 affd 671_f2d_316 9th cir 72_tc_1209 affd 661_f2d_76 6th cir in examining whether the transaction between the two petitioners was a sale-leaseback or a financing_arrangement we find the following factors to be particularly persuasive conveyance of the liquor license in helvering v f_r lazarus co supra the supreme court found a transaction to be a financing_arrangement instead of a sale-leaseback in part because the instrument under which the taxpayer purported to convey legal ownership to the bank was in reality given and accepted as security here the conveyance of the liquor license reflects a financing_arrangement rather than a bona_fide arm’s-length sale while benavidez purchased the liquor license for approximately dollar_figure the purchase_price paid_by guaderrama to benavidez for the liquor license was only dollar_figure according to benavidez liquor licenses in dona ana county currently average between dollar_figure to dollar_figure while we do not necessarily accept benavidez’ testimony as establishing the worth of a new mexico liquor license the fact that guaderrama was willing to hold it as collateral towards an approximately dollar_figure debt indicates that dollar_figure is far from its fair_market_value thus although legal_title of the liquor license may have been transferred to guaderrama it was not an arm’s-length purchase but rather simply a transfer of property to be held as collateral in a financing_arrangement risks and responsibilities for purposes of determining the tax consequences of the transaction another factor we consider is who bears the risks and burdens of ownership under the arrangement between the two parties benavidez is responsible for all taxes utilities and insurance and assumed the full burden and cost of keeping the premises in good condition benavidez is also responsible for all repairs or any damage to the premises and guaderrama is not liable for any damage to persons or property arising from any cause whatsoever benavidez agreed to indemnify and hold harmless guaderrama from any and all claims and liability for damage to persons or property arising from any cause moreover diminution of rental payments even in the event of a casualty or total destruction is not allowed thus inconsistent with customary leases this lease imposes essentially all of such burdens risks and responsibilities for the property upon benavidez the terms of the payments the rental payment in this transaction is based on the construction costs of the restaurant plu sec_15 percent interest the inclusion of an interest component is indicative of a financing_arrangement see judson mills v commissioner t c -- - under the terms of the lease payments are to be made over a 15-year period beginning in date and consist of monthly payments of dollar_figure in determining the monthly payment the cost of construction dollar_figure was amortized over a 15-year period at a 15-percent interest rate the rents have no ascertainable connection to the economic value of the property but instead are related to a fixed interest return on the advances or costs of constructing the property this is consistent with a financing_arrangement not a lease the option to purchase a repurchase provision of a sale-leaseback transaction often serves the same function as a loan when the repurchase price is geared to the unamortized principal advanced by the lessor see sun oil co v commissioner supra in this case benavidez has the absolute right to purchase severo’s and the liquor license during the final months of the term of the lease if the option is exercised the purchase_price of severo’s is the remaining balance due from benavidez to guaderrama plus an amount equal to percent of the unpaid balance thus the option to purchase is directly related to the unpaid balance not to the fair_market_value of the property if benavidez exercises the option month before the 15-year term ends he can purchase severo’s for approximately dollar_figure nowhere near the fair market -- - value of the going business concern this is indicative of a financing_arrangement not a lease the potential for profit or loss a significant factor to be used in determining ownership of property is the extent to which the taxpayer has potential for profit or loss as a result of holding the property see frank lyon co v united_states u s pincite sun oil co v commissioner f 2d pincite in this case the transaction severely limits guaderrama’s ability to participate in any appreciation in the value of the property because of the repurchase option at less than fair_market_value it is a virtual certainty that benavidez will exercise the option and repurchase severo’s thus any appreciation in value will be realized by benavidez not guaderrama furthermore all rental payments are at a fixed amount with no allowance for inflation or increases in property value in addition the transaction was structured so that profits and losses resulting from the operation of the premises will inure to benavidez benavidez owns the right to operate and use the restaurant however he sees fit and any profits or losses resulting from the operation of the restaurant belong to benavidez guaderrama on the other hand has a fixed rate of return regardless of how successful severo’s is guaderrama is entitled to the same amount of rent thus any appreciation in the property over the term of the lease is likely to accrue to benavidez not to guaderrama upon exercise of the option guaderrama does not appear to be an equity participant with any real profit or loss opportunities and thus the transaction is inconsistent with a lease intent of the parties the record indicates that benavidez intended for this transaction to be a financing_arrangement he had sought financing from banks on two or three separate occasions but had been turned down because they would not accept the liquor license as collateral benavidez testified that it was his intent to have guaderrama finance the construction of the new restaurant and for benavidez to pay him back over a period of time while guaderrama’s intent is less clear he indicated in his testimony that he viewed the liquor license the same way that benavidez did--as collateral guaderrama further explained that he had been getting a return of or percent on his savings and was willing to use his savings to build the restaurant for benavidez if he charged percent interest as opposed to the or percent return he was receiving thus guaderrama was willing to finance the construction of severo’s in exchange for a -- - 15-percent return on his investment ’ this is consistent with a financing_arrangement conclusion as lessee benavidez bore the burdens risks and responsibilities for severo’s including the obligation to provide guaderrama with a fixed return under all circumstances and conditions this is indicative of ownership not of a leasehold interest structurally the lease is very similar to a debt financing as it contains a schedule of payments based on a fixed interest rate furthermore the rents have no connection with the economic value of the property but instead they are related to a fixed interest return on the costs of construction as such the guaderramas had little potential for economic profit other than the fixed interest_income finally the option to acquire severo’s at the end of the lease is in essence a form of equity for benavidez because the value to guaderrama is really just the present_value of the future payments for years at a specified rate based on all of the factors discussed above we conclude that the transaction was a financing_arrangement and benavidez is entitled to deduct allowable_depreciation and interest_expense ’ we also note that inconsistent with their belief that the transaction was a lease the guaderramas did not claim depreciation on severo’s as they would have been entitled to had they truly owned the premises and simply leased them to benavidez in connection with the financing_arrangement and the guaderramas must include interest_income in connection with the financing_arrangement tit allocation of payments between principal and interest as an alternative argument the guaderramas contend that the obligation owed by benavidez was speculative and that they are entitled to first recover their costs of the financing_arrangement the guaderramas contend that since benavidez had insufficient assets to pay for the property since his sole source of funds was dependent on operating the new restaurant successfully since his liquor operation was shut down for a period of time and since his option to buy was nonassignable repayment by benavidez was risky and therefore they are entitled to first recover their costs we disagree the general_rule is that periodic_payments are applied first to interest with any remaining amount being applied to principal absent any agreement of the parties to the contrary estate of o’ leary v commissioner tcmemo_1986_212 affd 837_f2d_1088 5th cir if however the obligation is speculative periodic_payments may be applied to the principal until costs are recovered see 45_tc_489 in underhill we held that in determining whether a particular obligation is speculative the ultimate test is whether at the debt’s inception the creditor cannot be - - reasonably certain of recovering the principal and a major portion of the discount see id pincite we are not persuaded that the loan in the present transaction was speculative the guaderramas argue that benavidez had insufficient assets to exercise the option and purchase the property insufficient assets however is not the test of a speculative investment for tax purposes in estate of ratliff v commissioner tcmemo_1995_428 we stated that mere absence of security is not sufficient to deem a loan speculative in any event we are not convinced that benavidez was unable to exercise the option to purchase the property indeed benavidez was approved for a loan from the sba in and was in a financial position where he could have exercised the option guaderrama was apparently aware of this since guaderrama’s attorney sent a letter to a bank expressing interest in selling the property to benavidez in order to help benavidez qualify for a loan thus the evidence in the record suggests that benavidez could have exercised the option the guaderramas further argue that benavidez’ sole source of funds was dependent on operating the new restaurant successfully making the likelihood of repayment speculative there is no evidence however that severo’s would not be successfully operated by benavidez as guaderrama testified he himself had studied the transaction and decided that it would be a good investment thus we find this argument unpersuasive we also --- - find unconvincing the guaderramas’ argument that repayment was risky because benavidez had his liquor operation shut down for some period of time it is unclear when benavidez had his liquor operation shut down guaderrama testified that benavidez’ bar operations were shut down for a period of time but he could not recall when and stated that it was for maybe a month or two such a vague recollection does not indicate to us that guaderrama was overly concerned with the temporary shutdown furthermore it does not appear that benavidez failed to make monthly payments during any period of temporary shutdown and the guaderramas have not offered any evidence to the contrary finally we note that the loan to benavidez was secured_by the liquor license the guaderramas’ possession of such collateral makes it difficult to argue that the loan was risky we therefore conclude that the obligation owed by benavidez was not speculative or risky and the payments received by the guaderramas from benavidez under the financing_arrangement must be allocated between principal and interest to reflect the foregoing decisions will be entered under rule
